DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (03/15/2022) with respect to the art rejections of the claims (now amended) have been considered but are moot in view of the new grounds of rejection. As per content of the “Statement Regarding Substance of Interview” section of the 03/15/2022 Remarks, the instant Office Action is not a Final Rejection.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 has been amended to depend on claim 12.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 24-26, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over by Keusgen et al. (U.S. 2012/0230380) in view of Buddendick et al. (U.S. 2020/0124706).
With respect to claim 1, Keusgen et al. disclose: 
receiving electric field information regarding a plurality of beams generated by a plurality of antennas of a wireless communication device, (for example refer to the system of Fig. 1 and method step S102 of Fig. 2 performed for all possible transmissions. The determined receive power at receiver 114 corresponds to the claimed “electric field information” and is obtained by receiver 114 (lines 1-3 of [0038], [0041]) corresponding to a plurality of beams generated by the plurality of antennas of the transmitter 102 (wireless communication device) and received by the plurality of antennas of receiver 114 (for every iteration of S106 S100 S102 as described in detail in [0090]) ; generating a codebook based at least in part on the electric field information (Fig. 2 step S108 refer to the determining of the beamforming vector pair (transmitter and receiver 
	Keusgen et al. do not disclose: wherein the electric field information is based on a per-antenna measurement procedure.
	Implementing determination of power received using antennas, Buddendick et al. disclose: electric field information is based on a per-antenna measurement procedure (lines 1-3 of [0066] “each individual receive power of all receiving antennas may simply be added together”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver (114) of Keusgen et al. based on the teachings of Buddendick et al. regarding received power determination/measurement to use a per-antenna measurement procedure (simply add together each individual (measured) receive power of all receiving antennas (1161, 1162,…,116N)) to determine the receive power of step S102 (using a known and suitable way of determining reception power). 


With respect to claim 4, modified Keusgen et al disclose: wherein the electric field information identifies phase information and amplitude information for each antenna of the plurality of antennas (based on S108 the electric field information identifies phase and amplitude information for each beam of the plurality of beams in terms of identifying which beamforming vector is used by each antenna of 102 to generate the test transmission received at S102, for example as described in [0008] or  lines 5-8 of [0001] refer to the complex weighting factors, refer to the last two sentences of [0092] refer to the equal-gain beam formers).

With respect to claim 5, modified Keusgen et al disclose: wherein the electric field information identifies phase information and amplitude information for each antenna, of the plurality of antennas, in isolation from all other antennas of the plurality of antennas (as shown in Fig. 2, S108, as described in the portion of [0090] on the right column on page 7, determination of beamforming vectors e.g. of the transmitter antenna. [0008] 

With respect to claim 35, modified Keusgen et al disclose: wherein the communication is dual-port communication ([0097], [0038] dual-port communication is interpreted as referring to transmitter 102 to receiver 114 communication S108).

Apparatus claim 24 is rejected based on the rationale used to reject claim 1 above and refer to lines 7-11 of [0097] where the optimization of Fig. 2 takes place at the receiver 114 and refer to [0169], [0170] discloses memory and processor (e.g. programmable computer system)).

Apparatus claims 25-26, 36 are rejected based on the rationale used to reject claims 4-5, 35 above.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Keusgen et al. (U.S. 2012/0230380) in view of Buddendick et al. (U.S. 2020/0124706) and further in view of Zhang et al. (U.S. 8,792,538).
	With respect to claim 6, modified Keusgen et al., Buddendick et al. do not disclose: further comprising: receiving hardware information relating to a testing device used to collect the electric field information, wherein the hardware information identifies, for an antenna of the plurality of antennas, at least one of: a modem chain, a radio frequency chain, a polarity, or an antenna pin mapping.
	In the field of implementing codebook based communication, Zhang et al. disclose: receiving hardware information relating to a device used to collect electric field information (Fig. 1, 110 antenna configuration is received by a receiver device which collects electric field information (signals) from the transmitter. Column 7, lines 42-45, also column 5, lines 19-21), wherein the hardware information identifies, for an antenna of the plurality of antennas, at least one of: a modem chain, a radio frequency chain, a polarity, or an antenna pin mapping (refer to at least the antenna polarization type corresponding to the claimed polarity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keusgen et al. based on Zhang et al. to transmit configuration information (e.g. antenna polarization type) from the transmitter to the receiver, so that the modified receiver of Zhang et al. selects an appropriate codebook (depending on the antenna polarization type) to be used for communication between the transmitter and modified receiver of Zhang et al.(Zhang et al., column 4, 

With respect to claim 7, modified Keusgen et al. disclose: further comprising: receiving subarray information for the plurality of antennas (implicit in the embodiment of Fig. 1 which comprises 1 subarray (MIMO branch) per side to distinguish the receiver from performing S600 of Fig. 6 also implicitly received in order to perform the groupings of subarrays (MIMO branches) Fig. 7A, 7B, 8A, 8B as related to Fig. 5, 6)   wherein the subarray information identifies one or more subarrays used to generate the plurality of beams (in Fig. 1 and Fig. 5 (or 7A, 7B, 8A, 8B) also [0159], [0161]-[0162] describe the grouping of subarrays (MIMO branches) based on P and Q the number of system subarrays), and wherein the codebook is based at least in part on the subarray information (codebook for the 1 subarray per side is based at least in part on the subarray information, lines 8-11 of [0090], lines 6-15 of [0092] and the codebook for the system having the form of Fig. 5 is based at least in part on the subarray information,  S602, codebook per separately trained subarray).

9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Keusgen et al. (U.S. 2012/0230380) in view of Buddendick et al. (U.S. 2020/0124706) and de La Champelle et al. (U.S. 6,417,803).
	With respect to claim 8, modified Keusgen et al. Buddendick et al. do not disclose: further comprising: determining whether a beam, generated by the wireless 
	Implementing beam verification, de La Champelle et al disclose: determining whether a beam, generated by a wireless communication device, matches an expected beam (column 5, line 43 refer to the disclosed “and verify the transmit beam pattern”, and column 5, lines 53-57 refer to the comparison of the approximated transmit beam pattern to the expected transmit beam pattern to verify the transmit beam pattern). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keusgen et al. based on the teachings of de La Champelle et al. regarding beam verification to verify proper function of the transmit antennas which form the transmit beam of 102 based on the fed back codebook entry (Keusgen et al., lines 7-11 of [0097]).  

With respect to claim 9, modified Keusgen et al. disclose: wherein determining whether the beam matches the expected beam is based at least in part on a per-beam measurement of phase or amplitude (the transmit beam out of 102 is measured and fit, of RSSI (received signal strength is measured  based on at least a received signal amplitude) for example, column 3, lines 60-67 and as shown in Fig. 4-5.)

With respect to claim 10, modified  Keusgen et al. disclose: is based at least in part on a spherical cumulative distribution function of beam power (Fig. 4-5 the parabolic fit of RSSI versus the elevation and azimuth pointing angles correspond to the claimed spherical cumulative distribution function of beam power).
s 12, 16-23, 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over by Keusgen et al. (U.S. 2012/0230380) in view of Buddendick et al. (U.S. 2020/0124706) and Dubey et al. (U.S. 10,439,921).
	With respect to claim 12, Keusgen et al. disclose: loading a codebook ([0091] which takes place after S108 which determines a beamforming vector for at least receiver 114 corresponds to the claimed codebook, lines 6-16 of [0092] e.g. a specific column of the codebook matrix C, corresponds to the claimed codebook. Loading the  determined codebook (beamforming vector for 114) by the receiver 114 [0091] takes place to implement [0091] “The thus determined beamforming vectors are used for a transmission from the transmitter 102 to the receiver 114”.), wherein the codebook indicates parameters for beam generation for communication by (receiver 114 of Keusgen et al., [0090] in particular portion describing S104,S106 and S108, also refer to [0006]-[0007], lines 6-16 of [0092]. The “parameters for beam generation” correspond to the amplitude and phase parameters of the best RX beamforming vector, refer to [0008], lines 5-9 of [0002]) using a plurality of antennas of the (receiver 114 antennas 1161…116N lines 16-35 of [0003]), and wherein the codebook is based at least in part on measurement information gathered using a measurement procedure (S108 where a reception power measurement procedure is used to determine/measure the received power from the antennas of the receiver 114) , generating a plurality of beams based at least in part on the codebook (refer for example to receiver weights (comprising the claimed codebook having the form of z [0008], [0111] example refer to the use of equal gain beamforming weights. Here it is understood that each antenna of the receiver 114 forms a beam using its weights), wherein one or more first antennas of the UE are 1…116N are active when forming their respective beams to implement [0091]).
Keusgen et al. do not expressly disclose: a user equipment (UE), the UE, a per-antenna measurement procedure, and wherein one or more  second antennas of the UE are not active during generation of the beam.
	However, Keusgen et al. is directed to mobile radio systems/ wireless communication networks ([0001], lines 1-10 of [0002]) well known in the art to comprise a user equipment (UE) functioning as a receiver (UE or mobile device or cell phone is knonw to be a wireless transceiver in the context of a wireless communication network).
Based on the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement receiver 114 as a UE (which UE is known in the art to function as a receiver) to implement Fig. 2 at a user equipment (UE).
	Modified  Keusgen et al. do not disclose: a per-antenna measurement procedure, and wherein one or more  second antennas of the UE are not active during generation of the beam.
Implementing determination of power received using antennas, Buddendick et al. disclose: a per-antenna measurement procedure (lines 1-3 of [0066] “each individual receive power of all receiving antennas may simply be added together”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver (114) of Keusgen et al. based on the teachings of Buddendick et al. regarding received power determination/measurement to use a per-antenna measurement procedure (simply add 
	Modified Keusgen et al., Buddendick et al. do not disclose: and wherein one or more second antennas of the UE are not active during generation of the beam.
	In the field of using a mobile device, Dubey et al. disclose: one or more  second antennas of a UE are not active during generation of a beam (column 26, lines 39-50, mobile device comprises (for example) an antenna for receiving/transmitting cellular signals, a Bluetooth antenna for receiving/transmitting Bluetooth signals. Case when  Bluetooth function of the mobile is off when the user of the mobile performs cellular communication (during generation of a beam by the antenna used for cellular communication)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Keusgen et al. to further include a Bluetooth antenna  (as taught by Dubey et al.) to allow the UE of Keusgen et al. to selectively receive or transmit Bluetooth signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the one or more second antennas (Bluetooth antenna) is not active during generation of the beam (when [0091] takes place) when the user of the UE of modified Keusgen et al. has does not desire to transmit or receive Bluetooth signals.





With respect to claim 17, modified Keusgen et al. disclose:
wherein the UE includes an antenna subarray that includes at least two antennas of the plurality of antennas, and wherein the codebook is associated with an odd number of beams for the antenna subarray (refer to Fig. 1, N number of antennas at least 2 as shown, lines 1-5, 20-22 “plurality of receive antennas” e.g.  [0121] N = 8 or [0113] N =2 , [0104] N is the number of receiving antennas of the UE. The codebook is associated with an odd number of beams (odd number is part of the  N=8 or N=2 even number of beams out of each antenna). Claim language is not limiting to “only an odd number of beams”).

With respect to claim 18, modified Keusgen et al. disclose: wherein each subarray of the UE is associated with an odd number of beams (odd number is part of the  N=8 or N=2 even number of beams out of each antenna). Claim language is not limiting to “only an odd number of beams).



With respect to claim 20, modified Keusgen et al. disclose: wherein the parameters for beam generation are configured parameters that are based at least in part on characteristics of the UE (best RX beamforming vector is based at least in part on the number of antennas N of the UE,  example refer to [0101] and Fig. 1 and [0008] refer to z receiver beamforming weights 1….N).

With respect to claim 21, modified Keusgen et al. disclose:
wherein the characteristics of the UE include at least one of. a number of the plurality of antennas of the UE (as explained above in the rejection of claim 20), a geometry of the plurality of antennas, a radio frequency chain configuration of the UE, or an antenna module configuration of the UE.

With respect to claim 22, modified Keusgen et al. disclose:
wherein the configured parameters include at least one of: an amplitude associated with an antenna of the plurality of antennas or the beam, a phase associated with the antenna or the beam ([0008] refer to z which includes amplitude and phase associated with each antenna (or beam of the specific antenna) of the UE), a parent-child 

With respect to claim 23, modified Keusgen et al. disclose: wherein generating the plurality of beams based at least in part on the codebook further comprises: generating the plurality of beams using a respective codeword of a plurality of codewords identified by the codebook (refer to the beamforming vectors  z [0008] as indicated by a respective codeword of the codebook, [0092], approximate middle of [0097]), wherein a codeword corresponding to the beam indicates that the one or more first antennas are to be active during generation of the beam (based on the indicated values for z of the UE  for the one or more first antennas) and that the one or more second antennas are not to be active during generation of the beam (implicit since the indicated values for z of the UE only correspond to the active antennas of the UE and not the Bluetooth antenna which is not used/active)..
 
Apparatus claims 31, 34 are rejected based on the rationale used to reject claims 12, 16 above (also  Keusgen et al. [0169], [0170] discloses memory and processor (e.g. programmable computer system)).


s 13, 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Keusgen et al. (U.S. 2012/0230380) in view of Buddendick et al. (U.S. 2020/0124706) Dubey et al. (U.S. 10,439,921) and further in view of Hou et al. (CN 201656965 U).
With respect to claim 13, modified Keusgen et al., Buddendick et al., Dubey et al. do not  disclose: wherein the one or more first antennas and the one or more second antennas are part of a same antenna subarray or a same antenna module. 
In the field of implementing a UE (mobile terminal),  Hou et al. disclose: one or more first antennas and one or more second antennas are part of a same antenna subarray or a same antenna module ([0010] (of translation) refer to the antenna assembly which comprises cellular communication antennas and a Bluetooth antenna, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication antennas and the Bluetooth antenna of Keusgen et al. in an antenna assembly (taught by Hou et al. [0010] integrated in the battery cover of the UE of Keusgen et al.) “so as to simplify the structure design of the mobile terminal whole machine, the mobile terminal miniaturization, thinness of the development trend” ([0012], [0010] of Hou et al.).

Apparatus claims 32 is rejected based on the rationale used to reject claim 13 above.


Allowable Subject Matter
12.	Claims 2, 11, 14-15, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/29/2022